Motion by petitioner to confirm report of Honorable John P. Donohoe, to whom this proceeding was referred to hear and report. The hearing Justice has found that respondent was guilty of neglect of duty (a) in one instance in his capacity as Village Attorney for the Village of Fish'kil'l; (b) as attorney for several clients in negligence matters and in an estate matter; (e) in failing to co-operate with the Grievance Committee of petitioner. ’The motion to confirm the report is granted. Hone of the charges involves moral turpitude. A small monetary loss was incurred in only one case; respondent has agreed to reimburse the client therefor. Under all the circumstances of this case and in view of -the *787recommendation of the petitioner, respondent is suspended for a period of six months, effective 30 days from the date of entry of the order hereon. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.